Exhibit 10.3
RSU Grant No. XXXX
HMS HOLDINGS CORP.
Restricted Stock Unit Agreement
THIS AGREEMENT, made as of October 1, 2010 between HMS HOLDINGS CORP., a New
York corporation (the “Corporation”), and First Name Last Name (the
“Participant”), is pursuant to the Amended and Restated 2006 Stock Plan of the
Corporation (the “Plan”). The Plan, as amended by the Board of Directors (the
“Board”), was last approved by the shareholders (the “Shareholders”) of the
Corporation on June 12, 2009. Said Plan, as it may hereafter be amended and
continued by the Board and the Shareholders, is incorporated herein by reference
and made a part of this Agreement.
The Plan is administered by the Compensation Committee (the “Committee”) of the
Board, as defined in the Plan. The Board has determined that it would be to the
advantage and interest of the Corporation and its shareholders to grant the
restricted stock units provided for herein to the Participant as an inducement
to remain in the service of the Corporation, or a Parent or a Subsidiary
thereof, and as incentive for increased efforts during such service.
NOW, THEREFORE, pursuant to the Plan, the Corporation, with the approval of the
Committee, hereby grants to the Participant as of the date hereof XXX restricted
stock units (the “Units”), upon the following terms and conditions:
1. The Units shall be credited to a bookkeeping account (the “Account”)
maintained by the Company for the Participant’s benefit. Each Unit shall be
deemed to be the equivalent of one share of the Corporation’s common shares,
$.01 par value per share (the “Common Stock”).
2. The Optionee’s right and option to the Units shall vest as follows:

         
December 31, 2010
      XXX Units
March 31, 2011
  an additional   XXX Units
June 30, 2011
  an additional   XXX Units
September 30, 2011
  an additional   XXX Units

 

 



--------------------------------------------------------------------------------



 



3. (a) In the event the Participant shall cease to be employed by the
Corporation by reason of the Participant’s death, disability (as defined below)
or involuntarily by the Corporation other than for cause (as defined in
paragraph (b) below) within 24 months following a Change in Control (as defined
in the Plan), all of the Units shall become fully vested. In the event the
Participant shall cease to be employed by the Corporation by reason of the
Participant’s retirement (as defined below), the Units shall continue to vest
under Section 2 and Exhibit A as if the Participant had continued to be employed
by the Corporation until the expiration of two years after the Participant’s
retirement. In the event the Participant shall cease to be employed by the
Corporation for any other reason, the Units which are not then vested shall be
forfeited effective as of the date of termination of employment. For purposes of
this Agreement (i) “disability” shall mean permanent and total disability as
defined by Section 22(e)(3) of the Internal Revenue Code of 1986, as amended as
it now exists or may hereafter be amended and (ii) “retirement” shall mean
termination of employment on or after attaining age 60 and completing 5 years of
service with the Corporation. The vesting of the Units shall not be affected by
any change of duties or position so long as the Participant continues to be an
employee of the Corporation. A leave of absence or an interruption in service
(including an interruption during military service) authorized or approved by
the Corporation shall not be deemed an interruption of employment for purposes
of this Section.
(b) For purposes of this Section a termination “for cause” as determined by the
Board, shall be deemed to mean the deliberate gross misconduct of the
Participant or the violation by the Participant, after any such termination, of
the terms of a Restrictive Covenant and Confidentiality/Non-Disclosure Agreement
with the Corporation.
4. Nothing in this Agreement shall confer upon the Participant any right to
continue in the employ or service of the Corporation or affect the right of the
Corporation to terminate the Participant’s employment or service at any time.
5. In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, stock split, reverse stock split, spin-off, extraordinary cash
dividend or similar transaction or other change on corporate structure affecting
the Common Stock, the Committee shall make such adjustments and substitutions to
the number of Units credited to the Account and the class and kind of shares (to
the nearest possible full share) deemed to be the equivalent of one Unit as the
Committee determines to be appropriate in its sole discretion.

 

Page 2



--------------------------------------------------------------------------------



 



6. During the period that Units remain unvested, the Participant shall have none
of the rights of a stockholder of the Corporation with respect to the Common
Stock subject to the Units. On each date that cash dividends are paid on the
Common Stock, the Corporation will credit the Account with a number of
additional Units equal to the result of dividing (i) the product of the total
number of Units credited to the Account on the record date for such dividend and
the per share amount of such dividend by (ii) the Fair Market Value of one share
of Common Stock on the date such dividend is paid by the Corporation to
shareholders. The additional Units shall be or become vested to the same extent
as the Units that resulted in the crediting of such additional Units.
7. The Corporation shall make payments to the Participant of the vested Units
credited to the Account upon the dates the Units vest. Payment shall be made in
shares of Common Stock equal to the number of vested Stock Units credited to the
Account on each such date. Payment shall be made as soon as practicable after
the applicable vesting date, but in no event later than 30 days after the
applicable vesting date, by delivering the shares to the Participant at the
office of the Corporation at 401 Park Avenue South, New York, New York 10016 or
such other place as may be mutually acceptable to the Corporation and the
Participant. Notwithstanding the foregoing, delivery may be postponed by the
Corporation for such period of time as may be required for the Corporation, with
reasonable diligence, to comply with applicable registration requirements under
the Act, the Securities Exchange Act of 1934, as amended, and any requirements
under any other law or regulation applicable to the issuance or transfer of
shares.
8. Prior to or concurrently with delivery by the Corporation to the Participant
of a certificate(s) representing the shares of Common Stock in payment of Units,
the Participant upon notification of the amount due, shall pay promptly to the
Corporation any amount necessary to satisfy applicable federal, state or local
tax requirements.
9. In the event of the Participant’s death prior to payment of the Units
credited to the Account, payment shall be made to the last beneficiary
designated in writing that is received by the Company prior to the Participant’s
death or, if no designated beneficiary survives the Participant, such payment
shall be made to the Participant’s estate. In the event of any attempt by the
Participant to transfer, assign, pledge, hypothecate or otherwise dispose of the
Units or of any right hereunder, except as provided for herein or in the 2006
Stock Plan, or in the event of the levy of any attachment, execution or similar
process upon the rights or interest hereby conferred, the Units to the extent
unvested may be forfeited by the Corporation by notice to the Participant.

 

Page 3



--------------------------------------------------------------------------------



 



10. The Units shall not be transferable other than by will or by the laws of
descent and distribution, or pursuant to a qualified domestic relations order as
defined by the Code or Title I of the Employee Retirement Income Security Act,
or the rules thereunder. In the event of any attempt by the Participant to
transfer, assign, pledge, hypothecate or otherwise dispose of the Units or of
any right hereunder, except as provided for herein or in the 2006 Stock Plan, or
in the event of the levy of any attachment, execution or similar process upon
the rights or interest hereby conferred, the Corporation may terminate this
Units by notice to the Participant and they shall thereupon become null and
void.
11. The Participant’s right to receive payment under this Agreement shall be an
unfunded entitlement and shall be an unsecured claim against the general assets
of the Corporation. The Participant has only the status of a general unsecured
creditor hereunder, and this Agreement constitutes only a promise by the
Corporation to pay the value of the Account on the payment date.
12. This Agreement shall inure to the benefit of and be binding upon the heirs,
legatees, distributees, executors and administrators of the Participant and the
successors and assigns of the Corporation.
13. This Agreement shall be governed by, and interpreted in accordance with, the
laws of the State of New York, other than its conflict of laws principles.
14. This Agreement (and the grant of Units) is not an employment or service
contract, and nothing in this Agreement shall be deemed to create in any way
whatsoever any obligation on the Participant to continue as an employee, or on
the Corporation to continue the Participant’s service as an employee.
15. This Agreement contains the entire agreement between the parties with
respect to the subject matter hereof, and may not be modified except as provided
in the Plan or in a written document executed by both parties.

 

Page 4



--------------------------------------------------------------------------------



 



16. If any provision of this Agreement shall be held unlawful or otherwise
invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (i) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (ii) not affect any other
provision of this Agreement or part thereof.
IN WITNESS WHEREOF, the Corporation has caused this Agreement to be signed by a
duly authorized officer, and the Participant has affixed his signature hereto.

                  By: HMS HOLDINGS CORP.    
 
           
 
  Signature:   -s- WILLIAM C. LUCIA [c05910c0591001.gif]
 
William C. Lucia    
 
      Chief Executive Officer    
 
           
 
  Date:   October 1, 2010    
 
           
 
  Participant  
 
   
 
      First Name Last Name    
 
  Date:        
 
     
 
   

 

Page 5